DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-7 and 9-13) in the reply filed on January 18, 2022, is acknowledged.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yayoi Romans (Reg. No. 77,372) on January 26, 2022.
The application has been amended as follows: 
Cancel claim 8
In claim 11, line 6, replace “bee” with --be--

In view of this amendment, claims 1-7 and 9-13 are now pending in the instant application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 17, 2020, is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
the “projection part” of claim 1,
the “first imaging part” of claim 1,
the “second imaging part” of claim 1,
the “first coordinate identification part” of claim 1,
the “second coordinate identification part” of claim 1,
the “line identification part” of claim 1,
the “relationship identification part” of claim 1,
the “determination part” of claim 1,
the “geometry measurement part” of claim 1,
the “acquisition part” of claim 6,
the “candidate coordinate identification part” of claim 6,
the “evaluation part” of claim 6
the “first imaging part” of claim 13, and
the “second imaging part” of claim 13.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Allowable Subject Matter
Claims 1-7 and 9-13 are allowed.

The following is an examiner’s statement of reasons for allowance.
‘Romano’ (US 2020/0073531 A1) is similar to the claimed invention in that, for example, it finds correspondences between two different images and a projected pattern (e.g. Figure 7, steps 730-740) and identifies defects if they do not match (e.g. Figure 7, step 750).  However, Romano does not teach all elements of the claimed invention.  For example, Romano identifies defects by comparing computed depth values (Figure 7, step 750), rather than by comparing projection coordinates as required by the claimed invention.
‘Stigwall’ (US 2017/0365065 A1) is similar to the claimed invention in that, for example, it also captures multiple images of a projected pattern (e.g. Figure 2, images captured by cameras 11 and 12) and analyzes them to find discrepancies indicating defective depth measurement (e.g. [0097]).  However, Stigwall does not teach all elements of the claimed invention.  For example, Stigwall does not identify defects by comparing projection coordinates as required in the claimed invention.  Instead, Stigwall uses different defect identification techniques, such as comparing positions corresponding to a projected dot pattern in each of two images ([0097]), or moving the projected pattern over time and comparing the pattern’s known movement with its movement within the images from two cameras ([0109] et seq.).
Neither Romano, nor Stigwall, nor any of the other identified prior art discloses all elements of the claimed invention.  Furthermore, the evidence of record is not sufficient 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Ohnishi’ (US 2021/0358157 A1)
Uses structured light depth estimation in one or two cameras ([0115]) to generate an initial, low-resolution depth map (Figure 4, S30)
Uses the results to constrain search windows used to perform a stereo-matching procedure, which produces a higher-resolution depth map (Figure 4, S50)
In addition to reducing processing time, an effect of this procedure is that better measurement of reflective objects is achieved (e.g. [0110]-[0112], Figure 10)
‘Katz’ (US 2012/0056982 A1)
Merges multiple depth maps, such as multiple structured light and/or stereo depth maps (e.g. Figures 7A-E)
 ‘Lindner’ (US 2016/0212411 A1)
Fuses the outputs of multiple depth estimation techniques, such as stereo and structured light, in order to generate a fused depth map that replaces regions with inaccurate measurements (e.g. Figures 3-4)
‘Picard’ (US 2021/0183084 A1)
Identifies specular reflections in two images of a projected pattern, adaptively disables pattern projection in the specular regions, and performs structured light depth estimation using the adaptive pattern (e.g. Figure 1)
 ‘Hicks’ (US 2018/0249142 A1)
Identifies discrepancies in pattern projection coordinates for each of left and right cameras in order to calibrate their alignment (e.g. Figure 5)
‘Goyal’ (US 10,306,203 B1)
Adaptively projects different patterns in different portions of a scene for depth estimation (e.g. Figure 4E)
‘Brailovskiy’ (US 10,282,857 B1)
Identifies defective depth estimates based on discrepancies between column correspondences of different patterns (e.g. Figure 5)
‘Wustefeld’ (EP 1933167 A2)
Uses stereo matching and structured light depth estimation techniques, then compares their outputs to identify discrepancies that indicate errors in depth measurement (e.g. [0016]-[0018]; Figure 3)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669